Citation Nr: 1011090	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Marine Corps 
(USMC) from February 1973 to February 1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied service 
connection for bilateral knee arthritis.

In September 2004, the Veteran testified at a hearing before 
a decision review officer at the RO.

By decision of May 2006, the Board remanded this case to the 
RO for further development of the evidence.

In September 2006, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of May 2007, the Board denied service connection 
for a bilateral knee disability to include arthritis.  The 
Veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  By January 2009 Order, the Court 
vacated the May 2007 Board decision and remanded the matter 
to the Board for compliance with instructions contained in a 
December 2008 Joint Motion for Remand of the appellant and 
the VA Secretary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) and the Court's 
Order, the Board finds that all notice and development action 
needed to render a fair decision on the claim on appeal has 
not been accomplished.

The Veteran contends that his bilateral knee arthritis is a 
result of an inservice football injury while stationed with 
the USMC at Cherry Point, North Carolina in autumn 1976.  He 
asserts that he was initially treated at the Cherry Point 
Naval Hospital, placed on limited duty for a week, and then 
returned to the hospital for therapy.  At the September 2006 
Board hearing, he testified that he received post-service 
treatment for his knees at the Cleveland, Ohio VA Medical 
Center (VAMC) (Wade Park) in 1982.    

Appellate review discloses that the veteran's service medical 
records are incomplete, and include no records of treatment 
for a reported knee injury.  The Board finds that the RO 
should contact the National Personnel Records Center (NPRC) 
and the service department (USMC), and directly contact the 
Cherry Point, North Carolina Naval Hospital, and the Fort 
Indiantown Gap, Pennsylvania military reserve facility, as 
appropriate, and conduct a search for the Veteran's complete 
service medical records, to include any records of treatment 
for a bilateral knee injury at Cherry Point, North Carolina 
in autumn 1976.  Under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).

Although the record contains some correspondence from the RO 
to the Veteran addressing some VCAA notice and duty to assist 
provisions, it does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In view of the absence of many 
service medical records and the consequent heightened duty to 
assist him in such cases, the Veteran should be notified of 
alternative forms of evidence that he may submit to support 
the claimed inservice onset of a bilateral knee disability, 
such a statements from service comrades who may have observed 
a knee injury in service, morning reports, and/or medical 
evidence establishing that a knee disability existed shortly 
after separation from service.  See Washington v. Nicholson, 
19 Vet. App. 362, 370-71 (2005); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The RO's notice letter to the Veteran should also explain 
that he has a full 1-year period for response.  See 
38 U.S.C.A. § 5103; but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should ensure that 
he receives notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (of which he was not previously notified).  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  
  
On remand, the RO should also obtain copies of any and all 
records of treatment and evaluation of the veteran's knees at 
the Cleveland, Ohio VAMC (Wade Park) from 1982 up to the 
present time.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As noted above, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the Veteran and 
his representative a letter that informs 
him of alternative evidence that he may 
submit to support the claimed inservice 
onset of as bilateral knee disability, 
such a statements from service comrades 
who may have observed a knee injury in 
service, morning reports, and/or medical 
evidence establishing that a knee 
disability existed shortly after 
separation from service.  The letter 
should also request him to provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  The RO should contact the NPRC and 
the service department (USMC), and 
directly contact the Cherry Point, North 
Carolina Naval Hospital, and the Fort 
Indiantown Gap, Pennsylvania military 
reserve facility, as appropriate, and 
conduct a search for the Veteran's 
complete service medical records, to 
include morning reports and any records 
of treatment for a bilateral knee injury 
at Cherry Point, North Carolina in autumn 
1976.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

4.  The RO should obtain copies of any 
and all records of treatment and 
evaluation of the veteran's knees at the 
Cleveland, Ohio VAMC (Wade Park) from 
1982 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

5.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the claim on appeal remains 
denied, the RO must furnish the Veteran 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

